Title: From Thomas Jefferson to Steuben, 18 January 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Jan. 18. 1781.

I inclose you a letter from Genl. Weedon which I suppose will inform you, as he did me, that he has between 6 and 700 men embodied, and expects 500 more in the course of this week from the Western side of the Blue ridge. By a letter of the 16th from Genl. Nelson he informs me he has ordered the Louisa militia (about 150) to turn off to Fredericksburg. They were not called on at all, so that they may either be discharged at Fredericksburg or brought on to Williamsburg as you think best. Orders shall be immediately given for sending to Hood’s all the boats from this river which can be found fit for that place.
I have the honor to be with great respect & esteem Sir your most obedt. & most humble sevt.,

Th: Jefferson


P.S. In discharging the militia I must beg the favor of you to let none be discharged who do not produce proper vouchers for the delivery of whatever public arms or accoutrements shall have been put into their hands.

